Title: From George Washington to Friedrich Anton Mesmer, 25 November 1784
From: Washington, George
To: Mesmer, Friedrich Anton



Sir,
Mount Vernon 25th Novr 1784

The Marqs de la Fayette did me the honor of presenting to me your favor of the 16th of June; & of entering into some explanation of the Powers of Magnetism—the discovery of which, if it should prove as extensively beneficial as it is said, must be fortunate indeed for Mankind, & redound very highly to the honor of that genius to whom it owes its birth. For the confidence reposed in me by the Society which you have formed for the purpose of diffusing & deriving from it, all the advantages expected; & for your favourable sentiments of me, I pray you to receive my gratitude, & the assurances of the respect & esteem with which I have the honor to be Sir, Yr most obedt humble servt

G: Washington

